Citation Nr: 0110656	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  The appellant is the widow of the veteran.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and January 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the above 
claim. 

The case was previously before the Board in August 1998, when 
it was remanded to schedule the appellant for a hearing 
before a member of the Board.  In December 1998, a video-
conference hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

In March 1999 and April 2000, the Board again remanded the 
claim for additional development.  As discussed below, the 
requested development has been accomplished to the extent 
possible.


FINDING OF FACT

The impairment resulting from the appellant's disabilities is 
such that she requires the care or assistance of another on a 
regular basis.



CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for the regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502(b), 1541(d), (e) (West 1991); 38 C.F.R. 
§§ 3.351(a)(5), (c), 3.352(a) (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The appellant claimed entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound in October 1996.  In support of her 
claim, she provided a July 1996 statement from Ralph E. 
Sulser, M.D.  Dr. Sulser reported that the appellant was 
treated at Internal Medicine Group for several medical 
problems, including rheumatoid arthritis, and that she was 
totally disabled and wheelchair bound.

In a November 1996 Statement of Attending Physician, Dr. 
Sulser noted that the appellant had rheumatoid arthritis, 
insulin dependent diabetes mellitus, bronchitis, 
hypertension, a cough, and respiratory symptoms.  She was not 
bedridden or blind, had no loss of sphincter control, and was 
not confined to a nursing home.  However, there was loss of 
bladder sphincter control and she could not walk, get around, 
undress or dress herself, attend to the needs of nature, or 
wash and keep her self ordinarily clean and presentable 
unassisted.  She was in a wheelchair and was not physically 
or mentally able to protect herself from everyday hazards of 
life.  It was concluded that the appellant was in need of aid 
and attendance and was housebound.

The appellant's son offered several statements on appeal, 
including at a video-conference hearing before the Board in 
December 1998.  He stated that the appellant was confined to 
a wheelchair and could not write due to arthritis, walk, care 
for her personal hygiene, attend to the wants of nature, or 
protect herself from daily hazards.  She was unable to 
administer her own insulin.  She had to be lifted out of bed 
and wore a diaper.  She had a home health care nurse that 
visited three times a week, a neighbor stayed with her during 
the day, and her son stayed with her at night.  He had to 
hire an ambulance service in order to take her to doctors' 
appointments.  The appellant also testified that an aide 
visited her five days a week for about 45 minutes to an hour 
to bathe and clean her.  She was able to feed herself when 
her food was brought to her.

The Board remanded this case in March 1999 and April 2000 for 
medical records, including from Dr. Sulser, the appellant's 
home health care aide/nurse, and Social Security 
Administration (SSA) if applicable, and to provide the 
appellant a VA examination.  The RO requested that the 
appellant provide information necessary to acquire the 
requested records in April 1999 and May 2000; however, she 
did not respond.  She was also scheduled for VA examination 
in October and November 1999 and July 2000, but she failed to 
report.  In July 2000, she contacted the medical facility and 
stated that she could not attend the examinations because she 
had no one to bring her to the medical center.    


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  Further, 
efforts to obtain the appellant's private treatment records 
have been unsuccessful.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Despite the RO's requests, as discussed above, 
she has not provided any additional records or appropriate 
releases.  The Board finds that based on the failed attempts 
to obtain evidence from the appellant or on her behalf, VA 
has done everything reasonably possible to assist her. 

The RO has also attempted to afford the appellant VA 
examinations in order to obtain the medical information 
needed to determine housebound status or the need for regular 
aid and attendance.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  However, in July 2000 she stated that she was 
unable to report for examination because she had no one to 
take her to the medical center.  The Board finds that this 
constitutes good cause for her failure to report for 
examination.  See 38 C.F.R. § 3.655(a) and (b) (2000).  She 
is confined to a wheelchair and was unable to secure 
transportation.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  38 U.S.C.A. § 1541(d), (e) (West 
1991); 38 C.F.R. § 3.351(a)(5) (2000).  A surviving spouse 
will be considered in need of regular aid and attendance if 
he or she (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. 
§ 3.351(c) (2000).  Section 3.352(a) provides the basic 
criteria for regular aid and attendance and for the 
permanently bedridden as follows:

[The] inability of a claimant to dress or 
undress himself (herself), or to keep 
himself (herself) ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be 
a proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.  It is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
[claimant] is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the [claimant] is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimant's condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.

38 C.F.R. § 3.352(a) (2000).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
1991); 38 C.F.R. § 3.351(f) (2000).  A surviving spouse will 
be considered to be permanently housebound when she is 
substantially confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. § 1541(e)(2) (West 
1991); 38 C.F.R. § 3.351(f) (2000).

Based on the evidence, the Board concludes that the appellant 
requires regular aid and attendance as a result of her 
disabilities.  38 C.F.R. §§ 3.102, 4.3 (2000).  She is 
confined to a wheelchair and requires assistance on a regular 
basis from a home health care nurse/aide.  Dr. Sulser 
concluded that she is in need of aid and attendance, 
including in walking, dressing, attending to the wants of 
nature, keeping herself clean, and in protecting herself from 
the everyday hazards of life.  Although it appears that the 
appellant's son may have completed some portions of the 
November 1996 Statement of Attending Physician, the form was 
signed by Dr. Sulser.  Importantly, the findings noted in the 
November 1996 report are consistent with his July 1996 
statement that the appellant was totally disabled and 
wheelchair bound. 

Because special monthly pension based upon a demonstrated 
need for aid and attendance constitutes a greater benefit 
than special monthly pension based upon housebound status, an 
analysis as to whether the appellant is housebound is not 
required.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§ 3.351(f) (2000).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted, subject to the laws 
and regulations governing the payments of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

